RYAN, Circuit Judge,
dissenting.
The majority holds that “it [was] inappropriate for [the district] court to resolve [the] case on grounds that a prima facie case had not been made [because] the case ha[d] been fully tried on the merits.” Maj. op. at 860-861. Because I think it was entirely appropriate for the district court to so rule, I must respectfully dissent.
I.
The 1964 Civil Rights Act makes it unlawful “for an employer to discriminate against any of his employees ... because he has opposed any practice made an unlawful employment practice” by Title VII or because he has made a charge under the statutory scheme. 42 U.S.C. § 2000e-3(a). There are four elements to a prima facie showing of retaliation: a plaintiff must prove that (1) he engaged in an activity protected by Title VII; (2) the exercise of his civil rights was known by the defendant; (3) the defendant took an employment action adverse to the plaintiff; and (4) there was a causal connection between the protected activity and the adverse employment action. See Harrison v. Metropolitan Gov’t, 80 F.3d 1107, 1118 (6th Cir.), cert. denied, — U.S. —, 117 S.Ct. 169, 136 L.Ed.2d 111 (1996).
The office of the prima facie case in a Title VII action has been explained many times by many courts, although I believe it has been misunderstood by the majority here. “By establishing a prima facie case, the plaintiff in a Title VII action creates a rebuttable ‘presumption that the employer unlawfully *864discriminated against’ him.” United States Postal Serv. Bd. v. Aikens, 460 U.S. 711, 714, 103 S.Ct. 1478, 1481, 75 L.Ed.2d 403 (1983) (quoting Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 254, 101 S.Ct. 1089, 1094, 67 L.Ed.2d 207 (1981)). “The prima facie case method ... was ‘never intended to be rigid, mechanized, or ritualistic. Rather, it is merely a sensible, orderly way to evaluate the evidence in light of common experience as it bears on the critical question of discrimination.’” Id. at 715, 103 S.Ct. at 1482 (quoting Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577, 98 S.Ct. 2943, 2949, 57 L.Ed.2d 957 (1978)). As a result, the Aikens Court noted, “when the defendant fails to persuade the district court to dismiss the action for lack of a prima facie case,” and the case proceeds to a full trial on the merits, then the district court is “in a position to decide the ultimate factual issue in the case,” that is, “ ‘[whether] the defendant intentionally discriminated against the plaintiff.’ ” Id. at 714-15, 103 S.Ct. at 1481-82 (emphasis added) (quoting Burdine, 450 U.S. at 253, 101 S.Ct. at 1093). The majority interprets Aikens to mean that the prima facie case simply may not be the basis for the district court’s judgment following trial. This interpretation, I believe, is wrong for several reasons.
A.
First, here, there was no “fail[ure] to persuade” by the defendant, a point all but ignored by the majority. The plaintiff, not the defendant, filed a motion for summary judgment. In the course of its motion, the plaintiff necessarily argued that there was no genuine issue of material fact with respect to any element of the prima facie showing. The defendant responded by pointing to its evidence respecting the fourth, causal-connection prong, and arguing that this evidence created a genuine issue of material fact as to the adequacy of the prima facie case. The district court agreed:
[W]hile the EEOC and Willis have presented evidence that Ron Gainer was aware of this protected activity, other evidence in the record supports the conclusion that Gainer did not know of Willis’ EEOC charges or his lawsuit before Butcher called. If Gainer was unaware of Willis’ EEOC charge, there was no causal connection between Willis’ protected activity and the assertedly negative employment reference.
Plaintiffs bear the burden of proving their prima facie case by a preponderance of the evidence. Viewing the evidence in the light most favorable to Avery Denni-son, a reasonable jury could find that Gainer was not aware of Willis’ EEOC charges or his lawsuit and that there was no causal connection between Gainer’s actions and Willis’ protected activity..
(Citation omitted.) Unlike the majority, I find nothing “awkward[ ]” about this holding, maj. op. at 860-861, and I do not understand the majority’s suggestion that some extraordinary “interpret[ation]” is necessary in order to discern the district court’s meaning, id. It is plain enough to me that the district court stated that the plaintiff failed to show that there was no genuine issue of material fact with respect to the causal-connection prong of the plaintiffs prima facie case, and that its motion for summary judgment failed accordingly.
But that is all the district court said. I am at a loss to comprehend the basis for the majority’s belief that “[t]he fact that the court was faced with the prima facie case question at the summary judgment stage and then allowed the case to go to trial, [sic] could be construed as a tacit acknowledgment of Plaintiffs’ prima facie case.” Id. I am, likewise, unpersuaded by the majority’s ipse dixit that “[b]y allowing the case to proceed to a trial on the merits, the district court implicitly acknowledged the existence of Plaintiffs’ prima facie case.” Id. at 863. The majority’s conclusion that the rejection of the plaintiffs summary judgment motion was tantamount to an approval of the adequacy of the plaintiffs prima facie showing is at best, a sine qua non, and at worst, a contradiction of the record. The district court was never asked to make such a ruling, and there is nothing in the record suggesting it would have been so inclined if it had been asked.
*865The majority’s recommended course is, moreover, strongly contradicted by this court’s decision in Gafford v. General Electric Co., 997 F.2d 150, 168 (6th Cir.1993) (Jones, J.). Gafford was a sex discrimination claim arising under a Kentucky statute that “is virtually identical to the corresponding provision of Title VIL” Id. at 166. This court, accordingly, applied federal Title VII law to address the plaintiffs arguments, and in so doing, flatly rejected the argument that “when the district court let [the plaintiffs] discrimination claim ... go to the jury, it necessarily found there to be a 'prima facie case,” and the corollary argument that “it was error to submit to the jury the question whether a prima facie case had been established.” Id. at 167-68. The Gafford court held that the district court correctly instructed the jury on the “three-stage order of proof’ prescribed by Burdine and McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05, 93 S.Ct. 1817, 1824-26, 36 L.Ed.2d 668 (1973), rather than itself deciding the prima facie question and submitting only the ultimate issue of discrimination to the jury. Gafford, 997 F.2d at 167-69. This court wrote as follows:
[T]he plaintiff in a disparate treatment case must prove to the factfinder, by a preponderance of the evidence, that each component of her prima facie case has been satisfied.
... [I]t is clear that the issue of whether a prima facie case has been established ... is not ... a legal issue for the court not the jury. Thus, it was not error per se for the district court to have submitted the question of whether a prima facie case had been established to the jury. We reject [the plaintiffs] contention that when the district court let her discrimination claim ... go to the jury, it necessarily found there to be, as a matter of law, a prima facie case. From the above discussion, it is clear that a court may submit matters to the factfinder to resolve genuine issues of material fact.
Id. at 168-69.
The majority, however, believes that, in this ease, after rejecting the plaintiffs motion for summary judgment, “the court should have drawn appropriate reasonable inferences and ruled on whether or not a prima facie case had been made, reserving for trial only the ultimate issue of discrimination.” Maj. op. at 860-861. This is a rather astonishing suggestion, as it can only mean that the majority believes the district court should have reached out and sua sponte ruled on the prima facie case, since the defendant had not yet asked the court to do so. Thus, the majority holds, once a district court rejects a plaintiffs motion for summary judgment in a Title VII case, it must invent a corresponding motion, attribute it to the defendant, and without benefit of argument or presentation of testimony or witnesses, proceed to weigh the evidence and act as factfinder on the prima facie question. Unsurprisingly, the course proposed by the majority is not supported by a single citation to authority.
B.
I conclude that the majority’s view that the question of the prima facie ease “is a preliminary matter which cannot be revisited at a later time,” maj. op. at 861, is simply premised on a misunderstanding of Aikens. Ai-kens does not stand for the proposition that a district court is flatly prohibited from considering the adequacy of the prima facie case after the case as a whole has proceeded to trial, even when the defendant has never asked the district court to consider the question. Instead, in Aikens, the Court criticized a district court that, upon the defendant’s motion made at the close of the plaintiffs ease, “decided that [the plaintiff] had made out a prima facie case,” Aikens, 460 U.S. at 714, n. 4, 103 S.Ct. at 1481 n. 4, and then later, after the conclusion of the bench trial, changed its mind and decided that the plaintiff had not, in fact, made out a prima facie case. This is just not the situation with which we are presented, as I have explained above.
I note, however, a certain lack of clarity in Aikens itself. Although the Court wrote that “at one point in the trial the District Court decided that [the plaintiff] had made out a prima facie case,” id., its basis for this conclusion was simply the fact that the district *866court had denied the defendant’s motion to dismiss on the ground that there was no prima facie case, made following the conclusion of the plaintiffs case-in-chief. Standing alone, such a rejection is not the equivalent, of course, of a conclusion that the plaintiff had proved his prima fade ease by a preponderance; as with a denial of summary judgment, it means only that the plaintiff has produced enough evidence to warrant presenting his case to the factfinder. It is possible, however, because the trial in Aikens was a bench trial, that in rejecting the defendant’s motion, the district court had also held that the plaintiff had sustained his burden of proof. The Aikens Court was silent as to this or any other rationale that would have merited its conclusion that the district court, at one point, had decided that the plaintiff had made out a prima facie case.
In any event, I find this new rule impossible to reconcile with Gafford, where this court so firmly stated its view that the adequacy of the prima facie case should be submitted for decision to the factfinder, there, the jury. Indeed, this court explicitly held that because the jury answered the first special interrogatory, “Do you believe from the evidence that [the plaintiff] has established a prima facie ease ... ?,” in the negative, it “did not have to go further.” Gafford, 997 F.2d at 170. A factfinder is a factfinder; if it was appropriate for the Gafford jury to resolve the case against the plaintiff on the basis of the failure to make out a prima fade claim, it must have been equally appropriate for the district court to do so here.
C.
In addition to concluding that it is not a rule compelled, or even supported, by existing precedent, I find no jurisprudential justification for inventing the rule posited by the majority. The majority, it seems, believes that the district court shortchanged the plaintiff by resolving the case on the inadequacy of the prima facie showing. Once again, this belief is premised on a faulty understanding of the applicable law, namely, the majority’s view that the prima facie showing is characterized by a lower burden of proof. The majority asserts that “[tjhere must be a lower burden of proof to sustain a prima facie case than to win a judgment on the ultimate issue of discrimination,” maj. op. at 861, and that “[t]he amount of evidence in the prima facie context is not the same amount necessary to win a judgment,” maj. op. at 861-862. In fact, both assertions are completely incorrect.
As the majority opinion itself notes, it is well-established that a plaintiff in a Title VII disparate treatment suit “has the burden of proving by the preponderance of the evidence a prima facie ease of discrimination.” Burdine, 450 U.S. at 252-53, 101 S.Ct. at 1093 (emphasis added); see Gafford, 997 F.2d at 168. The EEOC argued here that to prove a prima fade claim, it was sufficient for a plaintiff simply to proffer evidence sufficient to raise an inference that the protected activity was the likely reason for the adverse action. The majority appears to have been persuaded by this contention. But to support this view, both the EEOC and the majority rely on a number of decisions from this court describing the prima facie showing in indulgent terms, without recognizing that the cases consider the prima facie showing from a summary judgment standpoint. All that a plaintiff — or here, an unusual case, the defendant — has to do to defeat summary judgment is to produce some evidence creating a genuine issue of material fact. Thus, when this court stated in Zanders v. National R.R. Passenger Corp., 898 F.2d 1127 (6th Cir.1990), that a plaintiff is merely required to “proffer evidence ‘sufficient to raise the inference that her protected activity was the likely reason for the adverse action,’ ” id. at 1135 (citation omitted), it meant that this was all that was required for the plaintiff to overcome the defendant’s summary judgment motion.
It is nonetheless true that the prima fade burden is not a demanding one, simply because, as a substantive matter, the four prongs of the prima facie ease are easily satisfied. That is, they ask simple questions: Did the plaintiff engage in protected activity? Did the defendant know about the protected activity? Did the plaintiff suffer an adverse employment action? And, pertinent to this case, was there a causal connection between *867the protected activity and the adverse employment action?
To establish this causal connection, the plaintiff “had to demonstrate that [Gainer] was discriminatorily motivated.” Morgan v. City of Jasper, 959 F.2d 1542, 1547 (11th Cir.1992). He could have done so in a variety of ways. One, a court may “look[ ] to the temporal proximity of the adverse action to the protected activity to determine whether there is a ‘causal connection.’ ” Harrison, 80 F.3d at 1118. Alternatively, the plaintiff may simply produce circumstantial evidence of discriminatory motivation. Morgan, 959 F.2d at 1547. The district court found Gainer to be a credible witness, and Gainer testified, first, not to remember any of the incidents in which Willis allegedly claimed of racial discrimination; second, not to be aware that Willis had filed a suit alleging racial discrimination; and third, that he bore no animosity toward Willis. There was, moreover, a large temporal gap between the time of the plaintiffs protected activities and Gamer’s adverse employment action. Given these findings, I can find no error in the district court’s conclusion that the plaintiff failed to prove, by a preponderance, a causal connection between his Title VII protected activity and Gamer’s negative reference. Cf. Johnson v. HHS, 30 F.3d 45, 47 (6th Cir.1994).
II.
In sum, I fail to see the wisdom in the new rule created by the majority, in which the district courts are now forbidden, once a trial has occurred, from entering judgment on the ground that the prima facie burden has not been proved by a preponderance of the evidence. I recognize the case law from this circuit that “when a case has been tried on the merits, a reviewing appellate court need not address the sufficiency of a plaintiffs prima facie case, and may instead proceed directly to the ultimate question whether plaintiff has established discrimination,” Brownlow v. Edgecomb Metals Co., 867 F.2d 960, 963 (6th Cir.1989) (emphasis added), quoted in maj. op. at 862-863, and I have no quarrel with that proposition. I nonetheless can see no rationale for hamstringing the district court in its decisional process. If a case is most easily resolvable on the ground that a prima facie case has not been met, why should the district court be prohibited from doing so? Questions of judicial economy strongly counsel that it should not be. I, accordingly, dissent.